On Remand from the Alabama Supreme Court

COBB, Judge.
A jury convicted Darrell Lee Hunter of intentional murder, a violation of § 13A-6-2(a)(1), Ala.Code 1975, and of first-degree robbery, a violation of § 13A-8-41, Ala. Code 1975. The trial court sentenced Hunter to life imprisonment on each count; those sentences were to run concurrently. This court affirmed both convictions and sentences, without an opinion. Hunter v. State, (No. CR-98-1053, August 27, 1999), 778 So.2d 875 (Ala.Cr.App.1999)(table). The Alabama Supreme Court granted cer-tiorari review. That court affirmed the conviction and the sentence of life imprisonment on the count charging first-degree robbery, but reversed the judgment of this court affirming Hunter’s murder conviction and his sentence to life imprisonment on that charge, and remanded the cause. Ex parte Hunter, 777 So.2d 60 (Ala.2000).
The trial court’s judgment convicting Hunter of intentional murder, see § 13A-6-2(a)(l), Ala.Code 1975, and sentencing him to life imprisonment on that charge is reversed and the cause is remanded for a new trial on the authority of Ex parte Hunter, supra.
REVERSED AS TO INTENTIONAL-MURDER CONVICTION AND SENTENCE; REMANDED.
LONG, P.J., and McMILLAN, BASCHAB, and FRY, JJ„ concur.